SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1107
CA 16-00380
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


STAMM LAW FIRM AND GREGORY STAMM, ESQ.,
PLAINTIFFS-RESPONDENTS,

                      V                           MEMORANDUM AND ORDER

ROSEMARY LIGOTTI, DEFENDANT-APPELLANT.


LAW OFFICE OF JOSEPH G. MAKOWSKI, LLC, BUFFALO (JOSEPH G. MAKOWSKI OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAW OFFICE OF THOMAS C. PARES, BUFFALO, MAGAVERN MAGAVERN GRIMM LLP
(EDWARD J. MARKARIAN OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Donna M.
Siwek, J.), entered May 15, 2015. The order, inter alia, denied that
part of defendant’s motion seeking to dismiss the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant appeals from an order that, inter alia,
denied that part of her motion pursuant to CPLR 3211 to dismiss the
complaint. We conclude that Supreme Court properly denied that part
of the motion. Contrary to defendant’s contention, an attorney’s
failure to comply with the rules for retainer agreements set forth in
22 NYCRR 1215.1 does not preclude that attorney from recovering under
the terms of a “ ‘fair, understood, and agreed upon’ ” fee arrangement
(Ferst v Abraham, 140 AD3d 581, 582; see Frechtman v Gutterman, 140
AD3d 538, 538; Chase v Bowen, 49 AD3d 1350, 1350-1351).




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court